DETAILED ACTION
This action is in response to the amendment 02/16/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 7 – 10, 12 – 15, 19 and 21 – 22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
		The primary reason for the indication of the allowability of claim 7 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the primary winding is split between a first section of the primary winding and a second section of the primary winding, wherein the first active shield winding is placed between the first section of the primary winding and the secondary winding, the second active shield winding is placed between the second section of the primary winding and the secondary winding.”.
The primary reason for the indication of the allowability of claim 12 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the primary winding is split between a first section of the primary winding and a second section of the primary winding, wherein the first active shield winding is placed between the first section of the primary winding and the secondary winding, the second 
The primary reason for the indication of the allowability of claim 15 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the primary winding is split between a first section of the primary winding and a second section of the primary winding, a first active shield winding is placed between the first section of the primary winding and the secondary winding and a second active shield winding is placed between the second section of the primary winding and the secondary winding”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2009/0212754 discloses a method of reducing common-mode noise from unshielded coupling in a switch mode power supply.
US Patent No. 10,243,453 discloses a common mode noise cancelation in power converters.
US Pub. No. 2017/0163145 discloses power supplies for reducing common mode noise.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838